Citation Nr: 1225768	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  04-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 20 percent for the residuals of a left shoulder injury with surgical repair.

3.  Entitlement to a rating in excess of 10 percent for mild patellofemoral and tibiofemoral degenerative joint disease of the right knee.

4.  The propriety of the reduction of a 30 percent rating to a 10 percent rating effective February 1, 2004, for residuals of a left knee tibial plateau fracture.

5.  Entitlement to a rating in excess of 20 percent rating for residuals of a left knee tibial plateau fracture effective from February 1, 2004.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee associated with left knee tibial plateau fracture effective from March 25, 2011.

7.  The propriety of the reduction of a 40 percent rating to a noncompensable rating effective February 1, 2004, for right carpal tunnel syndrome.

8.  Entitlement to a rating in excess of 10 percent rating for right carpal tunnel syndrome effective from February 1, 2004.

9.  The propriety of the reduction of a 20 percent rating to a noncompensable rating effective from February 1, 2004, for left carpal tunnel syndrome.

10.  Entitlement to a rating in excess of 10 percent rating for left carpal tunnel syndrome effective from February 1, 2004.

11.  Whether termination of the Veteran's total disability rating based upon individual unemployability (TDIU) effective February 1, 2004, was proper.

12.  Entitlement to a TDIU effective from February 1, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  Records show that a March 1985 rating decision restored a 20 percent rating for recurrent left shoulder dislocations, that a March 1999 rating decision established secondary service connection for bilateral carpal tunnel syndrome and assigned a 40 percent rating on the right and a 20 percent rating on the left, and that a June 2002 rating decision established secondary service connection for left knee tibial plateau fracture with instability assigned a 30 percent rating and established a TDIU effective from September 5, 1991.  

In an October 2003 rating decision the RO reduced assigned ratings from 20 percent to 0 percent for the left shoulder disability, from 40 percent to 0 percent for right carpal tunnel syndrome, from 20 percent to 0 percent for left carpal tunnel syndrome, and from 30 percent to 10 percent for the left knee disability and terminated a TDIU effective from February 1, 2004.  A February 2004 rating decision, however, restored the 20 percent rating for the residuals of a left shoulder injury with surgical repair based upon regulations limiting reductions for ratings in effect for at least 20 years.  In an August 2005 rating decision separate 10 percent ratings were assigned for right and left carpal tunnel syndrome effective from February 1, 2004.  

The Board remanded the left shoulder increased rating, rating reduction, and TDIU termination issues for additional development in November 2007.  It was noted that, although the left shoulder rating had been restored and 10 percent ratings had been assigned during the course of the appeal for carpal tunnel syndrome, the Veteran continued to disagree with the assigned ratings.  Therefore, the issues of entitlement to increased ratings for the left shoulder and left and right carpal tunnel syndrome disabilities were found to have remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issues on appeal at that time were again remanded by the Board in February 2010.  A review of the records reveals substantial compliance with the requested development.

Although the issues of entitlement to increased ratings for the left knee and left and right carpal tunnel syndrome disabilities were addressed as part of the reduction matters and were not previously addressed as separate issues on appeal, for administrative clarity the Board finds they are more appropriate addressed as separate issues.  The issues on appeal on the title page of this decision have been revised accordingly.  This action causes no prejudice to the Veteran; he was provided adequate VA notice and assistance and he has consistently asserted his claims for increased ratings.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A September 2010 rating decision established service connection for mild patellofemoral and tibiofemoral degenerative joint disease of the right knee, assigned a 10 percent rating effective April 6, 2009, and denied entitlement to service connection for hepatitis C.  The Veteran subsequently perfected an appeal as to the assigned rating for the right knee and denial of service connection for hepatitis C.  

In a July 2011 rating decision the RO granted an increased 20 percent rating for left knee tibial plateau fracture effective from February 1, 2004, and established service connection for degenerative joint disease of the left knee assigned a 10 percent rating effective March 25, 2011.  The Board notes that, although the left knee degenerative joint disease issue has not been developed as a separate appellate matter, all issues associated with the appropriate ratings for the service-connected left knee disability over the course of this appeal will be addressed in this decision.

In December 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal are shown to have been adequately explained to the Veteran and he has demonstrated actual knowledge of the type of evidence necessary to substantiate his claims over the course of this appeal.  But see 38 C.F.R. § 3.103(c) (2011).

The Board notes that the issue of entitlement to a TDIU after February 1, 2004, has not previously been developed as a separate issue on appeal.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held, however, that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  As the Veteran has asserted over the course of his appeal that he was unemployable as a result of his service-connected disabilities, the Board finds the claim for a TDIU must be addressed and that it is more appropriately addressed as a separate issue on appeal.

The issues of whether termination of a TDIU effective February 1, 2004, was proper and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Hepatitis C was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  The Veteran's service-connected residuals of a left shoulder injury with surgical repair are manifested by arthritis and loose body shown by X-ray examination with arm motion limited at no more than shoulder level, including as a result of pain and dysfunction.

4.  The Veteran's service-connected mild patellofemoral and tibiofemoral degenerative joint disease of the right knee is manifested by no more than X-ray evidence of mild arthritis without leg flexion limited to 45 degrees or less, including as a result of pain and dysfunction.

5.  The requisite notice and procedures for reduction of the Veteran's service-connected left knee disability from 30 percent to 10 percent were met and the evidence considered as the basis for the reduction indicating no more than mild left knee impairment is not shown to have been less full and complete than the examination upon which payments were authorized.

6.  The Veteran's service-connected residuals of a left knee tibial plateau fracture due to instability are manifested by no more than moderate recurrent subluxation and lateral instability. 

7.  The Veteran's service-connected residuals of a left knee tibial plateau fracture due to degenerative joint disease are manifested by no more than X-ray evidence of mild arthritis without limitation of leg or extension limited to 45 degrees or less, including as a result of pain and dysfunction.

8.  The requisite notice and procedures for reduction of the Veteran's service-connected ratings from 40 percent to 0 percent for right carpal tunnel syndrome and from 20 percent to 0 percent for left carpal tunnel syndrome were met and the evidence considered as the basis for the reductions is not shown to have been less full and complete than the examination upon which payments were authorized.

9.  The Veteran's service-connected right carpal tunnel syndrome since February 1, 2004, is manifested by no more than mild impairment in the ulnar nerve distribution.

10.  The Veteran's service-connected left carpal tunnel syndrome since February 1, 2004, is manifested by no more than mild impairment in the ulnar nerve distribution.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a rating in excess of 20 percent for the residuals of a left shoulder injury with surgical repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011).

3.  The criteria for a rating in excess of 10 percent for mild patellofemoral and tibiofemoral degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

4.  The October 2003 rating decision in reducing the assigned rating from 30 percent to 10 percent for the residuals of a left knee tibial plateau fracture was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5257 (2003).

5.  The criteria for a rating in excess of 20 percent for the residuals of a left knee tibial plateau fracture manifested by subluxation and instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

6.  The criteria for a rating in excess of 10 percent for the residuals of a left knee tibial plateau fracture manifested by degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

7.  The October 2003 rating decision in reducing the assigned rating from 40 percent to 0 percent for right carpal tunnel syndrome was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.124a, Diagnostic Code 8512 (2003).

8.  The criteria for a rating in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

9.  The October 2003 rating decision in reducing the assigned rating from 20 percent to 0 percent for left carpal tunnel syndrome was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 4.124a, Diagnostic Code 8512 (2003).

10.  The criteria for a rating in excess of 10 percent for left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2004, November 2007, June 2009, and August 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claims addressed in this decision was provided in this case.  The Veteran has also demonstrated actual knowledge of the requirements for increased ratings as to these matters.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the November 2007 correspondence.  The Veteran was also provided notice of some of the risk factors for hepatitis C recognized by the medical community in August 2010 and requested to provide additional information in support of his claim as to this matter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, lay statements, and the Veteran's statements and testimony in support of his claims.  The Veteran was provided an adequate opportunity to present evidence at his video conference hearing in December 2011.  The Veteran has identified no existing evidence that could substantiate his claims and in correspondence dated in January 2011 he reported he had no additional evidence to submit in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Board notes that VA regulations provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, the Board notes the Veteran's service connection claim for hepatitis C was not addressed by VA compensation and pension examination.  Service treatment records show the Veteran had a tattoo on his left wrist upon enlistment examination with no indication in service of any open wounds, transfusions, or other known risk factors for hepatitis C virus transmission.  VA treatments records dated in April 2006 noted the Veteran initially reported intranasal cocaine use in high school, later denied such use, and upon subsequent review admitted to possibly using some cocaine in high school.  The April 2006 records also show he initially stated he may have had a blood transfusion in the 1980's with left shoulder surgery, but that he subsequently denied having had any blood transfusions.  VA hospital records dated in February 1985 show he underwent a Bankart procedure to the left shoulder with no evidence of transfusion.  His report of having been possibly exposed to the virus during a period of janitorial employment at a VA medical facility after service is found to be not relevant to the present appeal.  

In statements in support of his claim the Veteran asserted that he had contracted hepatitis C while working as a mechanic in service including duties wiping off bloody tools from other mechanics having injured themselves working on military aircraft.  In his February 2011 VA Form 9 he reported that during service in Florida from 1975 to 1976 he had been exposed to blood daily on the tools he returned to inventory as tool custodian.  At his hearing in December 2011 he reiterated this claim and denied having gotten any tattoos in service, denied having shared a razor in service, denied any illegal drug use in service, denied any blood transfusion in service or after, denied having multiple sexual partners in service or after, and denied having any known exposure to anyone with hepatitis C.  Based upon a comprehensive review of the entire record, the Board finds that in the absence of any supporting evidence of exposure to bloody tools during 1975 and 1976 that the Veteran's statements as to actual exposure to hepatitis C risk factors in service are not credible and that there is no credible evidence establishing an event, injury, or disease in service warranting a VA medical opinion as to this claim.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained as to the other issues in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider, to the extent they are found to be credible, the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court also held that an examination during a remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Although the Veteran has reported that he experienced weekly or daily flare-ups of left shoulder symptoms, his reports indicate increased pain with no indication of any additional arm motion limitations.  Upon examinations repetitive motion testing did not reveal any additional limitation.  The Veteran's reports of increased symptoms or symptom flare-up, to the extent they are found to be credible, are addressed by VA examinations.  The available record includes numerous VA and private evaluations over the appeal period and there is no reasonable possibility that additional assistance would substantiate the Veteran's claims for increase.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

A Veterans Benefits Administration (VBA) Fast Letter 04-13, Jun. 29, 2004, identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was noted that "occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  A Veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran."  See also VBA All Station Letter 211B (98-110) Nov. 30, 1998, VBA Training Letter 211A (01-02) Apr. 17, 2001 (major risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records show the Veteran had a tattoo on his left wrist upon enlistment examination in July 1974.  Records are negative for complaint, diagnosis, or treatment for hepatitis C and are negative for indication of any open wounds, transfusions, or other known risk factors for hepatitis C virus transmission.  Service records are also negative for any indication of combat and indicate the Veteran's military occupation specialty was aircraft mechanic.  

VA treatments records show a diagnosis of hepatitis C was provided in March 2006 and that in April 2006 the Veteran reported intranasal cocaine use in high school which he later denied.  Upon subsequent medical review, however, he admitted to possibly using some cocaine in high school.  The April 2006 records also show he reported he may have had a blood transfusion in the 1980's with left shoulder surgery, but that he subsequently denied having had any blood transfusions.  Available VA hospital records dated in February 1985 show he underwent a Bankart procedure to the left shoulder with no evidence of transfusion.  

In statements in support of his claim he asserted that he had contracted hepatitis C while working as a mechanic in service including duties wiping off tools that were bloody from other mechanics having injured themselves working on military aircraft.  In his February 2011 VA Form 9 he reported that during service in Florida from 1975 to 1976 he had been exposed daily to blood on the tools he returned to inventory as tool custodian.  At his hearing in December 2011 he reiterated this claim and denied having gotten any tattoos in service, denied having shared a razor in service, denied any illegal drug use in service, denied any blood transfusion in service or after, denied having multiple sexual partners in service or after, and denied having any known exposure to anyone with hepatitis C.  

Based upon a comprehensive review of the entire record, the Board finds that hepatitis C was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is no supporting evidence of his having had exposure to bloody tools for approximately two years during active service and the Veteran's statements as to actual exposure to hepatitis C risk factors in service are found to be not credible.  The duties of an aircraft mechanic or tool custodian have not been identified by VA, nor indicated by any other competent source, to be significant risk factor occupations.  In fact, the probative evidence of record demonstrates the Veteran had actual, known risk factor activities including intranasal cocaine use and a tattoo prior to service.

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between his hepatitis C, first manifest many years after service, to an event in service.  As questions of such a relationship are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board finds there is no credible evidence of hepatitis C virus exposure in this case.  Therefore, the Veteran's claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Propriety of Rating Reductions and Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e) (2011).  The effective date of final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  38 C.F.R. § 3.344(a) (2011). 

Where an assigned disability rating has continued for at least 5 years at the same level changes in essential medical findings or diagnosis are to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  See 38 C.F.R. § 3.344(b).  A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951(b) (2011).

VA regulations provide that for a running award: (1) When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or, if a minimum evaluation is established in part 4 of this title or there is an evaluation protected under §3.951(b) of this part, reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  (2) If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of last payment, whichever is later.  (3) If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment. When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c) (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Degenerative Joint Disease Disorders
Applicable Laws and Regulations



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Left Shoulder Disability
Factual Background

Service treatment records dated in August 1976 noted the Veteran sustained a dislocated left shoulder playing football.  X-ray studies revealed a dislocated shoulder without evidence of fracture.  The shoulder was reduced in the emergency room without difficulty.  An April 1977 report noted the Veteran complained of a dislocated left shoulder.  The examiner noted the shoulder was not clinically dislocated and that X-ray examination was negative.  The diagnosis was recurrent dislocating shoulder.  Records revealed the Veteran was right hand dominant.

VA hospital records dated in February 1985 noted the Veteran reported a history of recurrent left shoulder dislocations on average once per year.  He underwent a left shoulder Bankart procedure and his postoperative course was without complications.  

VA examination in June 1997 included diagnoses of left shoulder instability with chronic pain and chronic left bicipital tendonitis.  There was decreased range of motion with abduction only to 110 degrees before a feeling of impending subluxation of the humeral head.  Rotation of the shoulder was from neutral upward only to 10 degrees and downward to 30 degrees before a feeling of subluxation.  There was no evidence of swelling or other deformity, but the shoulder was very definitely unstable.  Magnetic resonance imaging (MRI), computed axial tomography (CAT) scan, and plain X-ray films were positive for arthritic changes, loose body, and calcific matter in the bicipital groove of the left shoulder.  

An undated report from the Alaska Vocational Services noted the Veteran complained of frequent joint pain, swelling, and stiffness with numbness and tingling in the arms and hands.  He stated severe pain made it impossible for him to do his work.  It was also noted that the airplane hanger shop where he worked had closed following an accident, but that he had taken a job as a car salesman beginning in March 1997 and was enjoying the training.  

Private treatment records dated in April 1998 noted complaints of bilateral shoulder pain.  Left shoulder range of motion studies revealed flexion to 80 degrees, abduction to 75 degrees, internal rotation to 55 degrees, external rotation to 10 degrees, and extension to 37 degrees.  Strength was 5/5 within the range of motion available.  Impingement testing was negative.  

VA examination in February 1999 included diagnoses of recurrent/chronic dislocation of the left shoulder, status post Bankart procedure, Hill-Sachs deformity, myositis ossificans, and significant loss of range of motion.  It was noted the Veteran complained of chronic pain to the left shoulder and frequent numbness down the arm.  Range of motion studies revealed abduction to 65 degrees and extension to 70 degrees.  MRI study was positive for Hill-Sachs deformity, inferior left glenoid Bankart lesion, and a large soft tissue calcification outside the joint capsule.   

VA treatment records dated in June 2000 noted the Veteran complained of progressive pain since his left shoulder surgery in 1985 with no dislocation recurrence.  He reported restricted abduction and flexion of 90 to 100 degrees and stated that motion beyond that level aggravated his pain for several days.  The examiner noted a mildly positive left impingement sign.  

Private treatment records dated in July 2000 noted the Veteran complained of bilateral shoulder pain and dysfunction, but reported he had no recurrence of left shoulder dislocations since surgery in 1985.  Active range of motion studies revealed flexion to 108 degrees, abduction to 112 degrees, external rotation to 26 degrees, and internal rotation to 64 degrees.  

In a September 2001 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he became too disabled to work as result of his left shoulder and left and right wrist disorders on September 4, 2001.  He noted he had been laid off from his employment as an aircraft mechanic, but he also stated he left his job because of disability.  He reported he had not tried to find other employment.  A subsequent statement from his employer noted he was not working because there was not enough work.  It was also noted that he had sometimes been unable to do some work because of pain and that he had gone home at times due to pain.

On VA examination in December 2001 the Veteran complained of a symptomatic left shoulder with limited range of motion and pain which woke him up at night.  Examination revealed left arm abduction from 0 to 170 degrees, extension from 0 to 170 degrees, external rotation from 0 to 80 degrees, and internal rotation from 0 to 80 degrees.  It was noted he winced at extremes of motion.  There was no evidence of wasting.  X-ray studies revealed calcific appearing density to the left glenohumeral joint of doubtful clinical significance and narrowing of the inferior aspect of the glenohumeral joint space suggestive of possible loss of cartilage.  The diagnoses included bilateral shoulder tendonitis, left currently symptomatic and greater than the right. The examiner stated the Veteran was currently unemployable as an aircraft mechanic with his current conditions.  

VA treatment records show the Veteran sustained injuries including severe injuries to the neck and back in a January 2002 motor vehicle accident.  An October 2002 orthopedic surgeon's report noted a positive impingement sign to the left shoulder with no instability.  Elevation was limited to 140 degrees.  Strength was 5/5.  

On VA examination in December 2002 the Veteran complained of constant left shoulder pain estimated as five or six on a ten point scale which increased with certain movements.  The examiner noted there was a well-healed scar in the anterior joint area with no point tenderness.  The Veteran refused full active range of motion testing and stated that elevation above 90 degrees hurt too much and that attempted motion about that level required several days to return to normal.  The examiner noted deltoid and biceps muscle strength was 5/5, bilaterally.  It was also noted that the Veteran's left and right shoulders appeared to be physically the same.  The diagnoses included left shoulder, post surgical repair.  The examiner also commented that the Veteran's statement of pain level did not meet the examiner's expectations on examination and the observations in non-testing.  An X-ray examination revealed a radiographically negative left shoulder with no evidence of deformity, inflammation, or destructive changes.  A March 2003 VA treatment report noted the Veteran called and complained of pain and difficulty moving his left shoulder.  

Private physical therapy reports dated in February 2003 noted bilateral upper extremity elevation limited to 90 degrees flexion/abduction.  A June 2003 report also noted he refused shoulder motion testing and stated there was no change in his left shoulder pain.  

At an April 2003 hearing before a decision review officer the Veteran's service representative asserted that proposed rating reductions should not be made due to inconsistencies in the most recent examination findings and based upon the Veteran's report of his daily activity limitations.  It was further asserted that the December 2002 VA examination had been inadequate and implied that the examiner, a physician's assistant, had been biased against him.  The representative requested that the Veteran be provided an additional examination by an orthopedic specialist which included a complete review of the record to determine the complete disability picture and if there had been any sustained material improvement.  The Veteran testified that he was unable to continue working as a aircraft mechanic due to his service-connected left shoulder and bilateral carpal tunnel syndrome disabilities.  He also reported that he was battling three herniated disc in his neck and back as a result of his automobile accident.  In an April 2003 statement the Veteran's spouse reported that he had yelled out loud many times and said he was having sharp pains in his shoulder.

VA records dated in October 2003 noted the Veteran had been scheduled for shoulder joint and neurological disorders examinations, but that he had refused to be seen in the orthopedic clinic.  

In his November 2003 notice of disagreement the Veteran stated that he had reported for his scheduled appointment in October 2003, but that he had been told by the receptionist that Dr. S. would not see him since he had evaluated him once before.  He reported that he had called the C&P Service scheduling section and was told that he would be rescheduled to see someone else but that he never received any subsequent information.  VA treatment records show he called a VA Mental Health Center in February 2004 and discussed having appeared for a VA appointment with Dr. S. in October 2003 and having been told the doctor would not conduct the evaluation because he had previously evaluated him for a SSA disability claim.  It was noted that his SSA claim had been denied and was under appeal.  

Private medical records dated in February 2004 noted the Veteran complained of pain that had persisted since a motor vehicle accident two years earlier.  Range of motion studies of the left shoulder revealed active and passive motions without pain with flexion to 180 degrees, extension to 180 degrees, abduction to 180 degrees, adduction to 0 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There was no anterior or posterior dislocation apprehension and the acromioclavicular joint was nontender.  

In correspondence dated in April 2004 the Veteran stated his health had not improved and asserted that he had never missed a VA appointment.  

In a May 2004 VA Form 21-8940 the Veteran reported that he had last worked on January 8, 2002, that he became too disabled to work in 1997, and that his disability affected his full time employment in 1976.  He stated his service-connected left knee, left shoulder, and bilateral hand disabilities prevented him from securing or following any substantially gainful occupation.  He stated he had worked as an aircraft mechanic from 1997 to January 2002 and lost 10 to 30 hours per week due to illness.  He reported he left his last job due to his disability, but that he had received VA vocational rehabilitation benefits.  He noted he had completed two years of college and that from 1973 to 1974 he had completed training in paint and auto body repair.  He also stated that he had attended a VA Vocational Rehabilitation Services small business class from February to April.  

VA records dated in July 2004 noted the Veteran failed to report for VA shoulder joint and neurological examinations.  It was also noted he had been called and that he stated he would not be available for examinations until after August due to family members having surgery.  

A July 2004 private outpatient occupational therapy initial evaluation noted the Veteran sustained injuries in a January 2002 motor vehicle accident including to the back, neck, and thumb.  It was also noted that he had been an airframe and power system mechanic and aircraft inspector before the accident and had tried to go back to work once since then, but that he was unable to work due to difficulties lifting, moving, and performing job tasks since the accident.  The examiner noted the Veteran's forearms, elbows, wrists, and shoulders were within normal limits for range of motion and strength.  

VA records dated in August 2004 noted the Veteran failed to report for VA shoulder joint and neurological examinations.  A VA report of contact indicated he called on the day of his appointment and reported that he was in Wisconsin and was unable to keep the appointment for which he had received notice by certified mail.  In correspondence apparently sent via facsimile in August 2004 he stated he was in Wisconsin due to family emergencies involving surgeries for his father and his father-in-law.  

In correspondence dated in September 2004 the Veteran reiterated his claim that he had reported for his scheduled VA appointment in October 2003 and had been informed by the receptionist that Dr. S. would not see him.  He stated that he had contacted VA and had requested rescheduling for the July 2004 and August 2004 scheduled examination due to family issues out of state.  In correspondence dated in October 2004 he asserted that his left shoulder disorder had been made worse by motor vehicle accidents in January 2000 and May 2004 sustained when he was on his way to Anchorage for VA medical care and for a meeting with his representative at the RO.  

In his October 2004 VA Form 9 the Veteran asserted that a review of his medical records would reveal several errors and, in essence, error in the "miraculous" recovery of his knees and shoulders by the physician's assistant.  He also stated that he had not been notified of the October 2003 examination with Dr. S. and he reported that when checking in at the specialty clinic he was told he was supposed to see Dr. S. in Fairbanks, 357 miles away.  He stated the clerk had checked the computer and found the C&P Service had cancelled the appointment but left it on the books.  

A November 2004 VA Form 646, Statement of Accredited Representative in Appealed Case, noted the Veteran had erred in not calling the C&P Service from the office of Dr. S. the day the doctor refused to see him.  

A February 2005 VA report of contact noted the Veteran was contacted to ask about why he had not been showing up for his medical evaluations and that he reported he had shown up for his appointment with Dr. S. who would not see him because he had done his SSA examination.  He stated he had informed VA and found out after the fact that they had scheduled him for another appointment.  He reported he would attend his next scheduled appointment and stated he had not missed any he had known about in advance.  He stated he preferred not to be seen by a physician's assistant.  

A March 2005 VA fee basis neurological evaluation revealed 5/5 strength in the upper extremities.  There was normal muscle tonus and muscle bulk and no evidence of wasting or fasciculations.  The joints showed no restricted range of motion.  Deep tendon reflexes were 2+ in all extremities.  

On VA examination in April 2005 by a board-certified orthopedic surgeon the Veteran complained of daily left shoulder pain estimated as five or six on a ten point scale which increased to seven or eight with attempts to move his shoulder.  It was noted he indicated his shoulder was stiff and reported nearly daily flare-ups lasting for several hours which were alleviated by stopping the activity causing the increased pain.  He stated he used pain relief medication and a TENS unit for his left shoulder and back disorders.  The examiner noted observation revealed no change in left shoulder position during the interview and no grimacing.  There was estimated subjective pain of five in the left shoulder and it was noted the Veteran was able to stand using the arms of his armchair with increased pain to about six.  He had increased left shoulder pain with taking off his shirt.  

An examination revealed tenderness to deep palpation of the left anterior shoulder.  There was no tenderness on the dorsum to the lateral or posterior aspects of the shoulder.  There was some numbness by the edges of the surgical scar, but no scar tenderness.  Range of motion was markedly limited with flexion to 110 degrees with a feeling of tightness and pain.  Abduction (note: an apparent typing error in the report, however, indicated left shoulder adduction twice) was to 100 degrees and limited by pain.  It was noted, parenthetically, that the painful arc of flexion was between 90 degrees and 110 degrees and of abduction was between 80 degrees and 100 degrees.  Extension was to 30 degrees with a feeling of tightness.  Adduction was to 20 degrees with a feeling of tightness and pain.  Internal rotation was to 75 degrees with a feeling of tightness.  External rotation was to 35 degrees with a feeling of tightness.  There was a negative impingement test for rotator cuff impingement and no weakness of the rotator cuff muscle by muscle strength testing.  There were no radicular symptoms from the neck to the upper extremities and no numbness to light touch to the shoulders, arms, forearms, and hands.  There was some mild weakness and muscle atrophy in the left shoulder with right arm measurements of 39.5 centimeters (cm), right, and 39 cm, left.  It was noted the Veteran was right handed.  The biceps and triceps reflexes of the upper extremities were diminished at 1-/3, but were equal bilaterally.  X-ray studies revealed a small concavity in the superior lateral humeral head consistent with Hill-Sachs deformity.  The glenohumeral head appeared normal with no subluxation of the humeral head.  There was a well corticated osseous structure projecting inferiorly and anteriorly to the glenohumeral joint consistent with an interarticular loose body.

The examiner's diagnoses included adhesive capsulitis with restricted range of left shoulder motion, calcific tendonitis by past X-ray study, and degenerative arthritis of the left shoulder with loose body.  It was noted the Veteran reported his left shoulder pain had worsened since his VA examination three years earlier and that his pain increased with weather changes.  The examiner stated his pain had a major functional impact on his left shoulder and assessed his functional impairment as moderately severe.  The left shoulder and left knee disabilities were found to have had an impact on his ability to secure or maintain a job as an aviation mechanic, but that he was undergoing vocational rehabilitation training and it could not be determined if he was able to be otherwise gainfully employed.  

VA Vocational Rehabilitation records show the Veteran graduated from Miramar Community College in 1983 with certificates and 1370 hours of training in Airframe Mechanics and Power-Plant Mechanics.  An October 2005 VA Vocational Rehabilitation self-employment assessment noted the Veteran had been provided assistance researching and developing a self-employment plan.  It was noted they had found there was a large market for used airplane parts in the area and that they believed the Veteran could perform the necessary repairs, certify the work, resell the parts, and make a good return on his investments.  It was the opinion of the evaluator that the Veteran's self-employment plan for an aircraft parts salvage business was a reasonable and feasible objective.  It was also noted he would be able to create a flexible schedule that would accommodate his physical condition.  

A November 2006 SSA determination found the Veteran was disabled beginning in June 2002.  It was noted he had severe impairments including left shoulder sprain.

Records show the Veteran sustained a subarachnoid hemorrhage secondary to rupture of an anterior communicating aneurysm in July 2008.  Entitlement to VA compensation for this disability has been denied.  VA Vocational Rehabilitation records show the Veteran's vocational rehabilitation program was discontinued effective July 21, 2008.  It was noted that it was not currently feasible for him to participate in services due to his medical conditions.

Treatment records from M.G.M., M.D., dated in July 2009 show that examination of the left shoulder revealed forward flexion to approximately 170 degrees, external rotation to 45 degrees, and internal rotation to T-10.  External rotation strength was 5/5, Jobe's supraspinous muscle tendon testing was 4-/5 with easy give way and pain, and SLAP O'Brien test was 4+/5 with some give way.  There was some crepitus with circumduction and positive Neer and Hawkins impingement.  Apprehension testing was negative.  X-ray examination revealed what appeared to be a previous greater tuberosity fracture with small avulsion with a well-maintained glenohumeral joint in the left shoulder.  The examiner's assessment was left shoulder status post dislocation history with a subsequent Bankart procedure which seemed to be doing very well, but with symptoms consistent with a SLAP or rotator cuff tear.  An additional MRI study was recommended.  An August 2009 note indicated the left shoulder would be considered for treatment at a later date, probably with a scope to evaluate the joint and remove loose bodies as needed.  A September 2009 magnetic resonance arthrogram revealed a large Hill-Sachs defect and a Bankart defect, loose bodies in the axillary recess, small amounts of gadolinium containing fluid in the subacromial bursal space, and chronic degenerative changes at the acromioclavicular joint.  

On VA examination in March 2010 the Veteran reported left shoulder symptoms including deformity, pain, stiffness, weakness, and tenderness.  He reported he had severe flare-ups of joint disease that occurred weekly and lasted for hours.  There was no evidence of shoulder dislocations and no inflammatory arthritis.  The examiner noted there was crepitus, deformity, tenderness, weakness, and abnormal motion to the left shoulder and objective evidence of pain with active motion of the left arm.  Active range of motion studies revealed flexion from 0 to 140 degrees, abduction from 0 to 140 degrees, internal rotation from 0 to 60 degrees, external rotation from 0 to 80 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of motion.  There was no joint ankylosis.  It was noted the Veteran reported he could not work as an aircraft mechanic because of shoulder problems and a subarachnoid bleed one and a half years earlier.  The diagnoses included left shoulder degenerative joint disease.  The examiner found the impacts on occupational activities were decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased upper extremity strength, and pain.  The effects on usual daily activities included severe effects on sports and exercise, moderate effects on chores, recreation, traveling, and driving, and mild effects on shopping, feeding, bathing, and dressing.  

On VA general medical examination in March 2011 the Veteran reported that his left shoulder disorder had worsened since his March 2010 examination with increased frequency and intensity in pain.  He complained of constant daily pain estimated as six on a ten point scale with exacerbation to eight which lasted a few hours after overhead activity.  He stated he had been told he needed a partial shoulder replacement and reported that he took pain relief medication for the disorder.  Physical examination revealed no recurrent shoulder dislocations or inflammatory arthritis.  There was objective evidence of pain on active motion with flexion from 0 to 110 degrees, abduction from 0 to 110 degrees, internal rotation from 0 to 40 degrees, and external rotation from 0 to 40 degrees.  There was 5/5 strength to all muscle groups with no evidence of joint ankylosis or object joint abnormalities.  X-ray examination revealed a prior dislocation and a bony segment present in the axillary pouch region.  There was at least mild degenerative change in the glenohumeral joint.  The diagnoses included degenerative joint disease of the left shoulder status post large chip fracture of the head and neck of the humerus.  The Veteran was noted to be self-employed in the aircraft business for five to ten years and that he had not lost any time from work over the past 12 months.  It was further noted the disorder had no significant effects on the Veteran's usual occupation.  The effects on usual daily activities included severe effects on sports, moderate effects on exercise, and mild effects on chores, shopping, and recreation.  The examiner stated the severity of the Veteran's service-connected disabilities did not preclude him from obtaining or retaining substantially gainful sedentary employment.  Medical literature references defining sedentary employment were provided.

At his video conference hearing in December 2011 the Veteran testified that he had gone to VA and requested to be shown information associated with the appointment he was supposed to have refused, but that they had not shown him where that appointment was scheduled and that he was left sitting alone in a room.  He stated he never got notice of the examination of which it was reported he did not report.  He also testified that he had worked with VA Vocational Rehabilitation to start an aircraft salvage business which was continuing.  He stated his business had slowed since his brain aneurysm and that his VA vocational rehabilitation case was in interrupted status until his disability percentages were resolved.  He reported that Dr. McNamara told him he needed a partial left shoulder replacement and stated that he had provided VA those medical records.  

Analysis

5200
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).


5201
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

5202
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm movements
30
20

  With infrequent episodes, and guarding of movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5202 (2011).

The Rating Schedule provides guidance in assessing range of motion noting full shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of a left shoulder injury with surgical repair are manifested by arthritis and loose body shown by X-ray examination with arm motion limited at no more than shoulder level, including as a result of pain and dysfunction.  Although the Veteran's left shoulder disability was previously rated under Diagnostic Code 5202 and his 20 percent rating is protected at that level, the Board finds his present disability manifestations are more appropriately evaluated under Diagnostic Code 5201.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The overall evidence of record demonstrates the Veteran has had no left shoulder dislocations since his Bankart procedure in 1985 and that during the course of this appeal there were no indications of infrequent episodes of dislocation, flail shoulder, nonunion, fibrous union, or malunion.  Although VA and private treatment and examination reports dated since June 2000 include reports indicating left arm flexion and abduction substantially greater than shoulder level, the persuasive evidence of record demonstrates arm motion limited no more than 90 degrees due to pain.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran has asserted that a rating higher than 20 percent was warranted for his left shoulder disability, his credible statements during the course of the appeal do not indicate specific manifestations indicative of any higher schedular rating.  At most, these reports note left arm motion limited at shoulder level due to pain with exacerbation of pain for some time after motions above that level.  The Board finds the available examination findings are both thorough and persuasive as to the Veteran's left shoulder disability over the course of this appeal.  There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a schedular rating in excess of 20 percent must be denied.  The preponderance of the evidence is against the claim.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to this service-connected disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected disorder is adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran has significant employment impairment as a result of his service-connected and nonservice-connected disabilities, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected residuals of a left shoulder injury with surgical repair.  As noted above, to the extent the Veteran's statements as to his service-connected disability are inconsistent with the objective medical evidence of record, the Board finds his reports of more severe impairments and interference with employment are not credible.  The Board further finds the March 2011 VA general medical examiner's opinion is persuasive that Veteran's service-connected disabilities did not preclude his obtaining and retaining substantially gainful sedentary employment.  The examiner is shown to have conducted a thorough examination of the Veteran and to have considered all credible evidence of record.  It is also significant to note that at his hearing in December 2011 the Veteran testified that he continued in his self-employment selling aircraft parts and that he indicated his brain aneurysm had been the primary interference in his recent business efforts.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Knee Disabilities

Private medical records dated in September 1991 noted the Veteran reported he twisted his left knee when he stepped in a hole while walking down a hill.  An X-ray examination was within normal limits.  The diagnosis was left knee sprain with possible internal derangement.  Records dated in October 1991 noted that X-ray examination revealed a fracture of the tibial spine which appeared to be an avulsion fracture.  Records show he underwent arthroscopic surgery in September 1997.  

In correspondence dated in November 2000 the Veteran requested service connection for residuals of a left knee injury secondary to left shoulder and carpal tunnel disabilities.  He asserted that he had lost his balance and could not grab on to anything because of his service-connected disabilities.  He subsequently withdrew this claim in November 2000, but re-submitted it in September 2001.  

VA treatment records dated in February 2001 noted there was normal motor and sensory strength to the Veteran's lower extremity, but there was a possible anterior cruciate ligament disruption with give way and hyperextension of the knee.  On VA examination in December 2001 the Veteran reported that he had fallen in September 1991 striking his left knee and had been unable to catch himself because of his shoulder and wrist disorders.  He stated he had been seen by a doctor at that time and was noted to have a fractured tibial plateau spine with treatment including a brace.  He reported he had fallen intermittently since then and had pain and swelling in the knee.  He stated he had previously worked as an aircraft mechanic and could not currently perform that work due to his knee, shoulder, and wrist problems.  He complained that his left knee popped, burned, and frequently gave way.  It was noted he wore a hinged joint Neoprene gasket knee brace.  

Physical examination revealed normal left knee motion from 0 to 140 degrees.  The knee was unstable with laxity to the medial collateral ligament, lateral collateral ligament, and anterior and posterior cruciate ligaments.  Lachman's and McMurray's testing was normal.  There was no wasting of the musculature, no pain on ballottement of the patella, and no effusion.  The diagnoses included painful unstable left knee, X-ray studies pending.  The examiner, T.S.W., M.D., stated it seemed reasonable that the original knee injury was incurred by the service-connected shoulder and wrist disabilities that precluded his ability to stop his falling.  He was noted to be currently unemployable as an aircraft mechanic with his current conditions.  X-ray examination revealed slight narrowing of the medial compartment and minor degenerative changes of the patella.  No additional comments were provided based upon the subsequent X-ray examination findings.

A June 2002 rating decision established service connection for a left knee tibial plateau fracture with instability.  A 30 percent rating was assigned effective from November 6, 2000.  

VA treatment records dated in August 2002 noted crepitus to the knees, bilaterally, with no evidence of laxity.  An October 2002 note from an orthopedic surgeon, U.T.B., M.D., reported the Veteran complained of constant left knee pain which had worsened over the last year and was associated with a giving way feeling.  It was noted he had undergone a left knee arthroscopy the previous year.  The examiner also noted the Veteran was known to him from a previous right carpal tunnel release.  Examination revealed left knee range of motion from 0 to 130 degrees with crepitus on motion.  There was mild left quadriceps atrophy and medial joint line tenderness, but no instability and no effusion.  The diagnoses included left knee degenerative joint disease.  It was noted the Veteran would be sent for physical therapy and that there was no indication for surgery.  

A January 2003 rating decision, among other things, proposed reduction of the rating for left knee tibial plateau fracture to 10 percent.  

In correspondence dated in February 2003 the Veteran requested a hearing on the proposed reduction and termination issues.  In an April 2003 statement his spouse reported that she had seen him fall for no apparent reason and after which he stated his knee had given out.  It was noted that this had occurred more times than she could say.  

At his personal hearing in April 2003 the Veteran's service representative, in essence, asserted the proposed reduced rating appeared to be based upon pain rather than the instability which was the basis of the previous rating.  He also questioned, in essence, whether it had been determined that the disorder had stabilized such that no future examinations were required.  The Veteran testified that he had been going to physical therapy including for his left knee disorder. 

Private physical therapy records dated in June 2003 noted the Veteran complained of right knee pain.  The examiner reported there was no significant knee edema and no significant change in knee functional tests.  It was noted, however, that the Veteran's subjective reports were that his knee strength and stability had improved.  

VA treatment records dated in September 2003 noted the Veteran reported his left knee had given out on him twice and that he had gone for physical therapy.  He stated he was performing exercises with some relief.  

An October 2003 rating decision reduced the rating for left knee tibial plateau fracture from 30 percent to 10 percent effective February 1, 2004.  

Private treatment records dated in February 2004 noted an examination revealed active and passive knee motion without pain from 0 to 90 degrees, bilaterally.  Anterior and posterior drawer signs and varus/valgus stability tests were negative for laxity, bilaterally.  Leg strength was 5/5.  It was noted that his chief complaints involved the back, neck, shoulders, hands, and right knee and that knee pain was not discussed on that day.  

VA treatment records dated in September 2004 show the Veteran had multiple chronic pain complaints.  The examiner noted he had degenerative joint disease pain with pain on full extension, but had no limitation of motion in the knees.  X-ray examination revealed mild bilateral osteoarthritis to the knees.  An October 2004 report noted he complained of worsening knee pain and difficulty walking since he was involved in a motor vehicle accident in May 2004.  

In correspondence dated in October 2004 the Veteran complained of left knee instability and loss of cartilage.  He stated he also experienced pain and instability in the right lower extremity due to overuse and favoring his service-connected left knee.  

VA neurological evaluation in March 2005 noted strength was 5/5, bilaterally, in the lower extremities distally and proximally.  There was normal tonus and bulk in all areas with no evidence of wasting or fasciculations.  There was no restricted motion to the joints.

VA examination in April 2005 included a review of the claims file and a summary of the Veteran's left knee injury in September 1991 and arthroscopy with chondroplasty in September 1997.  The Veteran complained of daily left knee pain estimated as six on a ten point scale which increased to seven or eight with longer periods of sitting, carrying or lifting heavy objects, going up or down stairs, or weather changes.  It was noted that the three to four hour airplane trip the previous evening had increased his knee pain.  He reported flare-ups with activities on a near daily basis.  He stated he used medication for knee pain and occasionally used ice with flare-ups.  He noted that occasionally his left knee was stiff and would swell, but that the knees felt stable.  He indicated he had fallen three to four years earlier because of giving way in the left knee with no falls since he began using a cane four to six months earlier.  He stated he had occasional catching and snapping, but no locking.  He reported he could only walk one to two blocks before he had increased left knee pain and that he had to sit down to dress and at times had increased pain with donning and doffing his socks and shoes.  

The examiner observed that upon examination the Veteran while seated occasionally changed position of the left knee.  There was no grimacing.  His estimated pain while sitting was seven and when he arose from his chair increased to eight.  He was able to walk without his cane approximately 50 feet in the hall with a mild left limp.  Gait and speed were slow and there was no change in pain or worsening of pain on tiptoe or heel stance.  There was increased left knee pain with donning and doffing socks and shoes.  Examination revealed mild tenderness to the medial and lateral joint lines.  Range of motion studies revealed knee extension to 0 degrees, bilaterally, and flexion to 140 degrees, right, and to 135 degrees, left.  There was a painful arc from 130 to 135 degrees on left knee flexion, but right knee motion was without pain.  After five repetitions of motion there was five degrees of additional loss of left knee flexion due to pain.  Mild weakness, mild increased fatigability, and mild lack of endurance were noted.  There was 1.1 cm of left thigh atrophy on measurements proximal to the upper edge of each patella.  There was mild effusion, but no increased warmth or laxity of the cruciate or collateral ligaments, bilaterally.  Steinmann and McMurray testing were associated with pain on the left, but with no catching.  Motor strength testing revealed mild weakness in the left knee.  Knee reflexes were 1+/3, bilaterally.  The diagnoses included past fracture of the left knee with no arthritis upon new X-ray examination.  

The examiner, a board-certified orthopaedic surgeon, noted the Veteran stated his left knee disability had increased since his last VA examination and that he had more pain with activities of daily living and with weather changes.  Pain was a major functional impairment on the left knee.  He was not using any knee brace at that time.  It was the examiner's impression that the Veteran's left knee functional impairment was moderately severe, but that it was not believed that the left knee was either secondary to or aggravated by the service-connected left shoulder disability.  It was further noted that his left knee disability had an impact on his ability to secure or maintain a job as an aviation mechanic, but that he was undergoing vocational rehabilitation training and that it could not be determined if he was able to be otherwise gainfully employed.  

A December 2007 VA treatment report noted the Veteran stated his left leg and ankle gave out on him in November.  He reported it lasted one full day and that his ankle was painful.  

Private treatment records dated in June 2005 noted the Veteran reported that over the holiday weekend his left knee had gone out on him while standing on a wet dock.  Deep tendon reflexes of the lower extremities were 2+/4.  Strength and sensation were intact to the lower extremities, bilaterally.  The diagnoses included degenerative joint disease of the left knee.  

VA treatment records dated in March 2006 noted the Veteran continued to work on his business rebuilding airplanes.  He complained of knee pain with occasional give way.  It was noted this showed some medial collateral ligament strain.  A Neoprene sleeve was provided and it was further noted that he stated he found an unloader brace difficult to wear.  A subsequent report in March 2006 noted complaints of increased knee pain and instability.  

VA treatment records dated in January 2009 noted the Veteran complained his right knee had become painful and "sloppy" when he turned or twisted while walking.  He stated he had been told several years before that he would need a left total knee replacement.  In an addendum report the examiner noted the symptoms sounded more like a ligament problem than a bone problem and might require replacement.  It was noted X-ray and MRI studies would be ordered.  X-ray examination in January 2009 revealed minimal bilateral degenerative joint disease and mild narrowing of the medial compartment on the left as compared to the right with no associated osteophyte formation.  Examination of the knees in February 2009 revealed no evidence of effusion, erythema, or warmth.  Range of motion was from 0 to 130 degrees, bilaterally.  There was normal valgus and varus stability and the quadriceps and patellar tendons were nontender.  There was mild subpatellar crepitation with motion, but no patellar pain with compression or gross patellar instability.  Lachman's testing was two to three millimeters on the right with good end point and three millimeters on the left with a softer end point when compared to the right.  There was no popliteal pain.  The diagnoses included mild degenerative joint disease to the right and left knee and rule out left knee internal derangement.  A March 2009 MRI scan of the left knee revealed subcortical edema and focal areas of what appeared to be mild cystic degenerative changes in the anteromedial aspect of the medial femoral condyle.  The menisci and ligamentous structures appeared intact.  There was a small Baker's cyst.  An April 2009 treatment report noted diagnoses of left and right degenerative joint disease and left subcortical edema with what appeared to be cystic degenerative changes to the medial femoral condyle.  A June 2009 report noted similar findings and diagnoses for the left knee, but provided a diagnosis of mild degenerative joint disease in the right knee.  

On VA examination in July 2009 the Veteran reported that he had developed right knee pain insidiously over the previous 16 years and that since undergoing arthroscopy for the left knee had experienced persistent pain and a sense of instability in that knee.  He asserted that in his occupation as an aircraft mechanic he had placed more stress on his right knee because of his left knee disability.  He reported right knee symptoms including giving way, instability, and pain.  He denied subluxations or locking.  He reported moderate flare-ups of joint disease every one to two months which lasted for one to two days.  His flare-ups were precipitated by walking and climbing stairs and were alleviated by rest and medication.  There were no constitutional signs of arthritis.  He stated he was able to stand for 15 to 30 minutes and walk a quarter of a mile.  He reported he always used a brace on the right knee.  

The examiner noted his gait was antalgic.  Active left knee motion was from 0 to 130 degrees, with objective evidence of pain.  There was no objective evidence of pain on right knee active motion from 0 to 130 degrees.  There was objective evidence of pain after repetitive motion, but no additional limitation of motion after three repetitions of motion.  The left knee was stable to anterior and posterior stresses and Lachman's sign were negative.  There was 2+ laxity with valgus stress in 30 degrees of flexion.  The diagnoses included patellofemoral osteoarthritis of the right knee.  It was noted the disorder had significant effects on the Veteran's usual occupation.  The examiner stated the issue of a relationship between the right knee and the service-connection left knee could not be stated without resort to mere speculation based upon the record available.  

Private X-ray examination records dated in February 2010 revealed mild bilateral patellofemoral osteoarthritis.  It was noted the radiographs were otherwise normal.  A February 2010 MRI scan of the left knee revealed chondromalacia of the patellofemoral and medial compartments, knee effusions, and a small to moderate Baker's cyst, with no meniscal tear or ligament sprain.  The right knee revealed a seven millimeter osteochondral lesion of the medial femoral condyle, mild chondromalacia of the patellofemoral and medial compartments, and a small Baker's cyst, with no meniscal tear or ligament sprain.  

On VA examination in September 2010 the Veteran complained of left knee pain and a feeling of instability and daily right knee pain.  He stated he used a knee brace intermittently which he alternated on the left and right knees.  He reported he experienced right knee sores due to rubbing and limitation of motion from the brace, but the examiner noted there was currently no residual skin irritation or inflammation to the right knee.  A summary of subjective left knee joint symptoms included giving way, instability, pain, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation several times per week, affected joint motion, tenderness as a symptom of inflammation, and moderate flare-ups of joint disease twice per week lasing one to two days.  The Veteran reported that his flare-ups were precipitated by standing or when his knee tried to go out on him.  The flare-ups were alleviated by rest and pain medication.  He stated that during flare-ups he climbed up stairs on all four extremities as he moved about his house.  A summary of subjective right knee joint symptoms included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation twice per week, affected joint motion, tenderness as a symptom of inflammation, and initially severe decreasing to moderate flare-ups of joint disease two to three times per week lasting one to two days.  The Veteran reported that his flare-ups were precipitated by standing and alleviated by rest and pain medication.  His right knee symptoms also necessitated crawling on all four extremities when climbing stairs during flare-ups.  He stated he was able to walk a quarter of a mile and that he used a cane and a brace, intermittently, but frequently.  

The examiner noted the Veteran walked with an antalgic gait and exhibited weight shift mostly onto the right knee, described as a mild antalgic pattern, with fluid appearance and good speed without using a cane.  There was no evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis.  There was crepitance to the left knee at the anterior knee to passive range of motion and patellar compression pain on patellar compression quadriceps muscle contraction, but no tenderness to palpation of the knee.  There was subpatellar tenderness and mild joint line gapping on collateral ligament testing, but no evidence of grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  On the right knee there was crepitus, deformity, tenderness, patellar compression tenderness and pain with quadriceps contraction during patellar contraction, subpatellar crepitance and knee range of motion clicking, a residual Baker's cyst, and a mass behind the knee.  There was no evidence of instability, meniscus abnormality, or abnormal tendons or bursae.  It was noted there was a mild soft tissue deformity at the medial right knee near the tibial plateau compared to the left, but the right knee deformity did not exhibit characteristics of an effusion.  

Active range of motion studies revealed no objective evidence of pain on motion with normal extension and flexion to 130 degrees, bilaterally.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  It was noted the Veteran was on narcotic pain medication at the time of the examination and did not exhibit knee pain during active range of motion testing.  Balance testing for one leg standing, heel-to-toe walking, Rhomberg testing, and rapid alternating heel to knee and heel to shin testing were normal, bilaterally.  X-ray examination revealed very mild degenerative change to the tibiofemoral joints, bilaterally, and bilateral patellofemoral joints.  There was a question of a small amount of fluid in the left knee joint.  The X-ray examiner's interpretation was minor abnormality.  

The September 2010 examiner also noted the Veteran was receiving SSA disability benefits and that he reported he had not worked full-time for eight years but that he did some salvage aircraft work and had not been able to get his aircraft parts recycling company going.  The examiner's diagnoses included mild left knee patellofemoral and tibiofemoral degenerative joint disease.  The disability was found to have significant effects on his usual occupation due to decreased mobility, problems with lifting and carrying, and pain.  The effects on his usual daily activities included moderate effects on exercise, sports, and recreation and mild effects on chores, shopping, and traveling.  A diagnosis of mild right knee patellofemoral and tibiofemoral degenerative joint disease was also provided.  This disability was found to have significant effects on his usual occupation due to due to avoidance of standing too long and use of pain medication.  The effects on his usual daily activities included moderate effects on exercise, sports, and recreation and mild effects on chores, shopping, and traveling.  The examiner noted the medical literature did not reveal a consensus of opinion as to the etiological relationship between biomechanical stresses on one knee and the progressive pathology of the other, but that, addressing the issue intuitively, deductively, and individually as it pertained to the Veteran, it was at least as likely as not that his present right knee clinical degenerative findings were due to his favoring of the left knee.  

In his September 2010 notice of disagreement the Veteran asserted that a 30 percent rating was warranted for his right knee disability due to instability for which a diagnosis was first provided in 1993.  He stated his right knee instability had recently caused him to fall and reported that he was unable to use a cane or crutches due to his service-connected wrist and shoulder disabilities.  

In his February 2011 VA Form 9 the Veteran reported that his right knee frequently gave out on him and that he had fallen and injured himself several times per year due to this problem.  He asserted a 30 percent rating was warranted for recurrent subluxation or lateral instability.  

On VA general medical examination in March 2011 the Veteran complained of intermittent daily left knee pain estimated as six on a ten point scale lasting several hours which was exacerbated by prolonged walking, prolonged standing, and lifting.  He denied limited range of motion, but stated he was still experiencing daily instability consisting of giving way.  He complained of constant daily right knee pain estimated as three and exacerbated with activity to seven and lasting a few hours.  He reported daily giving way episodes and instability that was not helped by his knee brace.  A summary of left knee joint symptoms included giving way, instability, pain, weakness, incoordination, decreased speed of joint motion, weekly episodes of dislocation or subluxation, affected joint motion, tenderness as a symptom of inflammation, and moderate flare-ups of joint disease weekly, lasting hours.  The Veteran reported that his flare-ups were precipitated by prolonged standing, prolonged walking, and lifting and alleviated by rest, medication, activity limitation, and braces.  He stated that during flare-ups he was unable to walk and that ambulation was extremely painful.  He reported he was able to stand up to one hour and able to walk a quarter of a mile.  He stated he used a brace, intermittently, but frequently, and was unable to use a cane due to a weak wrist and left thumb subluxation.  

The examiner noted the Veteran walked with an antalgic gait.  There was no evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis.  There was crepitance to the left knee at the anterior knee to passive range of motion and patellar compression pain on patellar compression quadriceps muscle contraction, but no tenderness to palpation of the knee.  There was subpatellar tenderness and mild joint line gapping on collateral ligament testing, but no evidence of grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  On the right knee there was crepitus, deformity, tenderness, patellar compression tenderness and pain with quadriceps contraction during patellar contraction, subpatellar crepitance and knee range of motion clicking, a residual Baker's cyst, and a mass behind the knee.  There was no evidence of instability, meniscus abnormality, or abnormal tendons or bursae.  It was noted there was a mild soft tissue deformity at the medial right knee near the tibial plateau compared to the left, but the right knee deformity did not exhibit characteristics of an effusion.  

Active range of motion studies revealed no objective evidence of pain on motion with normal extension and flexion to 140 degrees, bilaterally.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  It was noted the Veteran exhibited weight shift mostly onto the right knee with good speed and standing up showed moderate instability.  X-ray examination revealed very mild degenerative change to the tibiofemoral joints, bilaterally, mild left patellofemoral joint disease, and probable old trauma to the right medial condyle deep to the patella, medially.  

It was noted the Veteran was receiving SSA disability benefits and that he had been self-employed over the last five to ten years in the aircraft business.  The diagnoses included degenerative joint disease of the knees.  The disabilities were found to have significant effects on his usual occupation due to decreased mobility and problems with lifting and carrying.  The effects on his usual daily activities included preventing exercise and sports and mild effects on chores, shopping, recreation, and traveling.  It was the examiner's opinion that the Veteran's service-connected disabilities did not preclude his obtaining and retaining substantially gainful sedentary employment.  Literature references were provided which defined sedentary employment.

At his hearing in December 2011 the Veteran asserted his doctors had found his knees were unstable in the 1990's and, in essence, that medical findings indicating that were stable were erroneous.  He reported he had been told he would eventually need a left knee replacement.  He stated that because of his left knee disability he stood on his right extremity while working for 11 years and that his right knee and ankle had been so bad at the end of the day that he was unable to walk.  He described his main knee problem as instability and reported that he wore a brace, temporarily, which caused big sores and did not always prevent his instability problems.  He stated he still had falls when using the brace and that he took Tramadol for his knee pain.  He reported that had worked with VA to start an aircraft salvage business to sell aircraft parts which did not involve doing the physical labor, but that since his nonservice-connected brain aneurysm his business had slowed down a bit.  He testified that his business involved selling and did not involve repetitive motion.  

Analysis

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).
5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2011).

5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Rating Schedule provides guidance in assessing range of motion noting full knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998). VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, as an initial matter the Board finds a comprehensive review of all the evidence demonstrates that the Veteran's subjective reports of specific left and right knee symptoms over the course of this appeal including daily pain, frequent flare-ups of pain, instability, and recurrent skin problems due to use of a brace are of lesser probative weight than the objective evidence.  His subjective reports of more severe knee disabilities in statements, testimony, and medical history upon VA treatment and examinations are inconsistent with reports he provided on private medical treatment and examinations and are inconsistent with the overall objective medical evidence in this case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  To the extent statements from the Veteran and his spouse's statements  are inconsistent with the objective medical evidence of record, the objective evidence is afforded greater probative weight.  

Based upon the evidence of record, the Board finds the Veteran's service-connected mild patellofemoral and tibiofemoral degenerative joint disease of the right knee is manifested by no more than X-ray evidence of mild arthritis without leg flexion limited to 45 degrees or less, including as a result of pain and dysfunction.  In fact, VA examinations consistently revealed right knee motion with normal extension and flexion to 130 degrees without objective evidence of painful motion or additional limitations following repetitive motion.  Although the Veteran has complained of right knee instability and subluxation, the persuasive evidence demonstrates no objective evidence of instability or subluxation.  In fact, VA examination in February 2009 revealed normal valgus and varus stability.  A July 2009 VA examination report noted subjective right knee symptoms including giving way and instability, but the right knee was not apparently examined for instability.  A February 2010 MRI scan of the right knee revealed no meniscal tear or ligament sprain.  VA examination in September 2010 of the right knee revealed no evidence of instability, meniscus abnormality, or abnormal tendons or bursae.  The Board acknowledges that the Veteran is competent to give evidence about symptoms such as pain or instability, but that based upon a comprehensive review of the evidence his reports as to more severe right knee symptoms are not found to be supported by the objective evidence.  The Board finds the available VA examination findings are thorough and persuasive as to the Veteran's disability picture over the course of this appeal.  There is no objective evidence of right knee instability or subluxation or indication of any greater knee impairment.  Higher or separate ratings are not warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a schedular rating in excess of 10 percent mild patellofemoral and tibiofemoral degenerative joint disease of the right knee must be denied.  The preponderance of the evidence is against the claim.

The Board also finds that a review of the record reveals that the requisite notice and procedures for reduction of the Veteran's service-connected left knee disability from 30 percent to 10 percent were met.  He was provided a predetermination hearing and adequate VA efforts were taken to provide the Veteran an examination to reevaluate his left knee disability.  The Board finds no merit to the Veteran's implications of VA misconduct in the scheduling of his examination in October 2003.  The Court has held that in the absence of clear evidence to the contrary the law presumes the regularity of the administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  There is no clear evidence indicating the Veteran was not adequately notified of his scheduled VA examination to reevaluate his service-connected left knee disability.  

The Court has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is shown to have been provided adequate opportunities to have VA reevaluate his left knee disability prior to the rating reduction and to submit evidence in support of his claim to maintain the 30 percent rating assigned effective from November 6, 2000, under the criteria for Diagnostic Code 5257.  The record shows the 30 percent rating was based upon the findings of a February 2001 examination indicating a possible anterior cruciate ligament disruption with give way and hyperextension of the knee and findings of a December 2001 VA examination that the left knee was unstable with laxity to the medial collateral ligament, lateral collateral ligament, and anterior and posterior cruciate ligaments.  It was noted at that time, however, that Lachman's and McMurray's testing was normal.  X-ray examination revealed slight narrowing of the medial compartment and minor degenerative changes of the patella, but the December 2001 VA examiner provided no additional comments based upon the X-ray examination findings.

Subsequent VA treatment records dated in August 2002 noted there was no evidence of laxity.  An October 2002 examination by a VA orthopedic surgeon found the Veteran had left knee range of motion from 0 to 130 degrees with crepitus on motion, mild left quadriceps atrophy, and medial joint line tenderness, but that there was no evidence of instability.  The diagnoses at that time included left knee degenerative joint disease with no indication for surgery.  Private physical therapy records dated in June 2003 were subsequently obtained which noted complaints of right knee pain without indication of instability.  That examiner also noted there was no significant knee edema, no significant change in knee functional tests, and that the Veteran reported his knee strength and stability had improved.  The Board finds that at the time of the rating reduction to 10 percent the assigned 30 percent had been in effect for less than five years.  The disorder is not demonstrated to have stabilized or to have been adjudicated as such.  The persuasive evidence includes no X-ray evidence of left knee arthritis and demonstrates knee impairment contemplated by the 10 percent rating.  The October 2002 board-certified orthopedic surgeon is considered to have greater expertise in evaluating orthopedic disorders than the December 2001 examiner.  The October 2002 examination findings are also shown to be more consistent with the private medical evidence of record.  Therefore, the rating decision reducing the rating from 30 percent to 10 percent for residuals of a left knee tibial plateau fracture was proper.  

The Board notes that a July 2011 rating decision granted entitlement to a 20 percent rating for the residuals of a left knee tibial plateau fracture effective from February 1, 2004, and granted a separate 10 percent rating for left knee degenerative joint disease effective from March 25, 2011.  The Veteran has asserted that higher rating for his service-connected left knee disabilities are warranted.  As noted above, the Board finds his subjective reports of knee symptoms are of lesser weight to the extent that are inconsistent with the objective medical evidence.

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of a left knee tibial plateau fracture due to instability are manifested by no more than moderate recurrent subluxation and lateral instability.  The pertinent and credible evidence of record also includes private treatment records dated in February 2004 which noted anterior and posterior drawer signs and varus/valgus stability tests were negative for laxity.  VA neurological evaluation in March 2005 noted strength was 5/5 in the lower extremities with normal muscle tonus and bulk in all areas with no evidence of wasting or fasciculations.  A VA examination in April 2005 revealed mild left knee weakness, mild increased fatigability, and mild lack of endurance with 1.1 cm of left thigh atrophy on measurements proximal to the upper edge of the patella.  There was no laxity of the cruciate or collateral ligaments.  It was the examiner's impression that the Veteran's left knee functional impairment was moderately severe.  VA treatment records dated in March 2006 also noted the Veteran's complaints of knee pain with occasional give way showed some medial collateral ligament strain.  

The Board notes, however, that a March 2009 MRI scan of the left knee revealed the menisci and ligamentous structures appeared intact.  An examination in February 2009 revealed normal valgus and varus stability, but noted left knee internal derangement should be ruled out.  On subsequent VA examination in July 2009 the left knee was stable to anterior and posterior stresses and Lachman's sign was negative.  There was 2+ laxity with valgus stress in 30 degrees of flexion.  A February 2010 MRI scan of the left knee again revealed no meniscal tear or ligament sprain.  On VA examination in September 2010 there was mild joint line gapping on collateral ligament testing, but no evidence of instability, meniscus abnormality, or abnormal tendons or bursae.  A March 2011 VA general medical examination also noted mild left knee joint line gapping on collateral ligament testing, but no evidence of instability, meniscus abnormality, or abnormal tendons or bursae.  The Board finds that overall the evidence demonstrates no objective evidence of severe left knee instability or subluxation or indication of any greater knee impairment.  Higher or separate ratings are not warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a schedular rating in excess of 20 percent for the residuals of a left knee tibial plateau fracture due to instability must be denied.  The preponderance of the evidence is against the claim.

The Board further finds that the Veteran's service-connected residuals of a left knee tibial plateau fracture due to degenerative joint disease are manifested by no more than X-ray evidence of mild arthritis without limitation of leg extension or leg flexion limited to 45 degrees or less, including as a result of pain and dysfunction.  The persuasive evidence of record demonstrates left knee motion without objective evidence of pain on motion from 0 to 130 degrees.  The Board finds the available VA examination findings are both thorough and persuasive as to the Veteran's disability picture over the course of this appeal.  Therefore, entitlement to a separate schedular rating in excess of 10 percent for the residuals of a left knee tibial plateau fracture due to degenerative joint disease must be denied.  The preponderance of the evidence is against the claim.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to this service-connected disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected left knee disorder is adequately rated under the available schedular criteria.  As noted above, the Board finds the Veteran's reports of more severe impairments and interference with employment are not of equal probative weight to the objective evidence, that the March 2011 VA general medical examiner's opinion is persuasive that Veteran's service-connected disabilities did not preclude his obtaining and retaining substantially gainful sedentary employment, and that the Veteran indicated his nonservice-connected brain aneurysm was the primary interference in his recent business efforts.

Carpal Tunnel Syndrome Disabilities
Factual Background

Service treatment records are negative for complaint, treatment, or diagnosis of carpal tunnel syndrome.  Records noted the Veteran is right hand dominant.

Private treatment records dated in February 1996 included a diagnosis of probable bilateral carpal tunnel syndrome.  There were positive bilateral Phalen's signs, but negative Tinel's signs.  Motor nerve conduction and electromyography (EMG) studies in April 1997 were normal.  

On VA examination in June 1997 the Veteran complained of wrist pain, primarily to the right, due to overuse as a result of his service-connected left shoulder disability.  The examiner noted grip strength was 4/5, left, and 5/5, right.  There was a very positive Tinel's sign on the right and slightly positive on the left.  The diagnoses included severe right carpal tunnel syndrome and mild left carpal tunnel syndrome.  The examiner stated it was entirely feasible that increased use of the right upper extremity had advanced his carpal tunnel syndrome to a severe state sooner than one would anticipate.  

Private treatment records dated in October 1997 noted a left carpal tunnel release scar with 5/5 strength in the upper extremities and normal muscle tonus and bulk.  

VA examination in February 1999 included diagnoses of bilateral carpal tunnel syndrome, right worse than left, and failed left carpal tunnel syndrome.  Overuse of the right upper extremity was identified as the likely the causal agent of his right carpal tunnel syndrome and the probable cause of his left carpal tunnel syndrome was his military and post-military occupation as an aircraft mechanic with multiple impacts to the heel of the hand.  

A March 1999 rating decision established service connection for bilateral carpal tunnel syndrome and assigned a 40 percent rating for the right upper extremity and a 20 percent rating for the left upper extremity.  The assigned effective dates were from March 7, 1997.

VA treatment records dated in June 2000 noted the Veteran reported having had a left carpal tunnel release three years earlier which relieved all his symptoms.  He stated he was still having right carpal tunnel syndrome symptoms and wanted to proceed with a right carpal tunnel release.  He reported symptoms of right hand and wrist numbness upon wakening and occasionally while working if the wrist was in a flexed position.  The examiner noted a positive reverse Phalen's sign to the right wrist and a negative Tinel's sign.  There was no evidence of atrophy.  The diagnoses included mild right carpal tunnel syndrome.  A February 2001 nerve conduction and EMG report included diagnoses of mild to moderate right carpal tunnel syndrome with no ulnar neuropathy and no evidence of recurrence of left carpal tunnel syndrome.

Hospital records dated in May 2001 show the Veteran underwent a right carpal tunnel release.  It was noted the indications for the procedure included EMG evidence of severe carpal tunnel syndrome and symptoms of recurrent numbness and tingling that interfered with all activities.  

An August 2001 rating decision, in pertinent part, granted entitlement to a temporary total rating for right carpal tunnel syndrome based upon surgical treatment requiring convalescence.  A 100 percent rating was assigned effective from May 1, 2001, and a 40 percent rating effective from July 1, 2001.  

On VA examination in December 2001 the Veteran reported that since he was not working his carpal tunnel syndrome had subsided reasonably and that he had no present pain in the wrist.  The diagnoses included bilateral carpal tunnel syndrome, currently asymptomatic since the Veteran was not working.  VA treatment records dated in January 2002 noted the Veteran had successful carpal tunnel syndrome surgery.  

On VA examination in December 2002 the Veteran complained of constant pain in both wrists estimated as five on a ten point scale which at times increased to ten with little exercise.  An examination of the wrist revealed well-healed scars in the mid-palmer areas with 5/5 grip strength, bilaterally.  Individual finger strength in extension and flexion was 5/5.  There was full range of motion of the wrists with no pain on palpation of any joint and no ecchymosis, edema, or erythema.  The diagnoses included postsurgical repair of the wrist with full active range of motion, strong bilateral grip, normal examination, and no pain.  The examiner noted the Veteran's statements of pain did not meet expectations on examination and observation of the Veteran in non-testing.  

In a January 2003 rating decision the RO proposed reducing the 40 percent rating for right carpal tunnel syndrome to 0 percent and the 20 percent rating for left carpal tunnel syndrome to 0 percent.  

At his personal hearing in April 2003 the Veteran's representative asserted that the proposed reduction implied that there had been a significant improvement which required an opinion by an orthopedic surgeon or an orthopedist.  The Veteran testified that his hands cramped when he tried to do things after approximately five minutes.  He reported he had sustained injuries to his thumbs in a motor vehicle accident in January 2002 which had not helped his carpal tunnel syndrome.  The Veteran's spouse reported in an April 2003 statement that he had trouble using his hands over the past year.  

An October 2003 rating decision reduced the 40 percent rating for right carpal tunnel syndrome to 0 percent and the 20 percent rating for left carpal tunnel syndrome to 0 percent.  The dates for the reductions were effective from February 1, 2004.  

Private hospital records dated in February 2004 noted the Veteran underwent myoneural injection of the trapezius muscles, bilaterally, for myofascial pain, spasm, and cervical radiculopathy.  Upon discharge he had full strength and sensation in all extremities.  A July 2004 private outpatient occupational therapy initial evaluation noted the Veteran's wrists were within normal limits for range of motion and strength.  Symptoms in the thumb were found to be more consistent with tendonitis.  

A March 2005 VA fee basis examination revealed 5/5 strength in the upper extremities, distally and proximally, with normal muscle tonus and bulk.  There was no evidence of wasting of fasciculations.  There was slightly decreased pin sensation bilaterally along the ulnar aspect of the arms, but not along the median aspect.  The examiner noted a neurologic examination was essentially normal at that time, except for slightly decreased pin sensation bilaterally along the ulnar aspect of the arms, and that nerve conduction studies revealed mild carpal tunnel syndrome in the wrist as well as slowing of the ulnar sensory distal latencies indicating impingement at the wrists.  It was the examiner's opinion that considering the relatively mild degree of impingement seen on testing that the Veteran was able to retrain into a more sedate position.  There was no evidence of paralysis upon examination and the examination findings were noted to be relative minor.  A motor nerve conduction study report revealed mild carpal tunnel syndrome in the wrist as well as slowing of the ulnar sensory distal latencies at the wrists.  The median and ulnar nerves were conducting and there was no evidence for severe or complete conduction block in the study.  

VA examination in April 2005 noted a history of left carpal tunnel release in 1996 and right carpal tunnel release in 2001.  The Veteran reported that after his 2001 carpal tunnel release he had trouble dropping things and had some intermittent hand and wrist pain, but that he was able to continue working without difficulty until he was involved in a motor vehicle accident in January 2002.  He stated that after his carpal tunnel release there had been an improvement in hand numbness.  He complained of current symptoms including intermittent hand numbness in the fourth and fifth digits which occurred about every other day or two to three times per week.  He stated he was able to shake it out and that it lasted only about 30 seconds.  He reported he had intermittent pain, described as a little shock in the wrists, and some decrease in coordination or weakness.  

The examiner noted there was no pain on palpation of the wrist or hand and no evidence of muscle atrophy to the thenar or hypothenar areas.  Range of motion of the wrist was normal without pain.  Strength was 5/5 in the fingers and the wrist.  There were mild action tremors noted and Phalen's testing produced some pain at the wrist, but was otherwise negative.  Tinel's sign was negative at the wrist and elbows.  Sensory examination was intact to the fingertips with some reported decreased sensation over the right ulnar posterior hand and distal half of the forearm and left ulnar posterior hand and thumb.  Reflexes were 2/4 throughout, except the right triceps.  The examiner noted the results of a recent EMG study were not available which would be key to determining the degree of residual median nerve dysfunction, but that the present symptoms of lateral hand and arm numbness did not fit the distribution of the medial nerve.  The extent of the bilateral carpal tunnel syndrome was found to be nonexistent to mild as there was no evidence of paralysis or permanent sensory abnormalities and maneuvers to exacerbate symptoms, such as Phalen's and Tinel's testing, were negative.  It was the examiner's opinion, even without review of the EMG study, that the disorders were not a significant reason limiting his ability to secure and maintain substantial gainful employment.  The Veteran's recent motor vehicle accident was noted to appear to be the source of his main occupational impairment and it was noted his carpal tunnel syndrome had not been significantly changed by that accident.  

Private medical records dated in August 2010 included a diagnosis of peripheral neuropathy most likely secondary to antiviral therapy.  The examiner noted the Veteran's grip was intact, bilaterally.  

On VA general medical examination in March 2011 the Veteran complained of intermittent numbness that resolved after shaking his hands with weekly flare-ups and trigger finger only in the right hand.  He also reported he experienced bilateral hand and wrist pain and associated weakness with activity.  A summary of subjective symptoms included bilateral weakness, numbness, paresthesia, and pain.  There was decreased light touch sensation in the median and ulnar distribution.  Wrist and finger flexion motor examinations were active against full resistance, bilaterally.  The diagnoses included bilateral carpal tunnel syndrome, status post bilateral carpal tunnel release.  There was evidence of nerve dysfunction with neuritis and neuralgia, but no paralysis.  The disabilities were found to have no effects on usual occupation and no effects on usual daily activities.  It was the examiner's opinion that the Veteran's service-connected disabilities did not preclude his obtaining and retaining substantially gainful sedentary employment.  

A March 2011 nerve conduction study revealed mild to moderate bilateral median carpal tunnel syndrome.  It was noted that overall the areas of impingement and the degrees of impingement had neither significantly improved nor significantly worsened since the study performed in March 2005.  

In an August 2011 VA Form 9 the Veteran complained of continued carpal tunnel syndrome problems.  He reported his activities were extremely limited because of these problems and that he could drive his vehicle due to hand pain and numbness.  

At his December 2011 hearing the Veteran testified that his present self-employment did not involve the type of repetitive motion which caused the hands to give out and go numb.  He reported his doctor told him that carpal tunnel syndrome was a disorder which never really got any better.  He asserted his hand disabilities had not improved.  He stated that his wrists became weak with repetitive motion and that they hurt and still went numb.  He reported he had problems with fine motor skills in the hands.  

Analysis

8512
Paralysis of: Lower Radicular Group
Major
Minor

Complete; all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand)
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20
8612
Neuritis
8712
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2011).

8515
Paralysis of: The Median Nerve
Major
Minor

Complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
8615
Neuritis
8715
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8514 (2011).

8516
Paralysis of: The Ulnar Nerve
Major
Minor

Complete; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

In this case, the Board notes that a March 1999 rating decision established service connection for bilateral carpal tunnel syndrome and assigned ratings under Diagnostic Code 8512.  A 40 percent rating was assigned for right (major) carpal tunnel syndrome and a 20 percent rating was assigned for left (minor) carpal tunnel syndrome.  

A review of the record reveals that the requisite notice and procedures for reduction of the Veteran's service-connected right carpal tunnel syndrome disability from 40 percent to 0 percent and for left carpal tunnel syndrome from 20 percent to 0 percent were met.  He was provided a predetermination hearing and adequate VA efforts were taken to provide the Veteran an examination to reevaluate his disabilities.  There is no clear evidence indicating the Veteran was not adequately notified of his scheduled VA examination in October 2003.  The Veteran is shown to have been provided adequate opportunities to have VA reevaluate his carpal tunnel syndrome disabilities prior to the rating reduction and to submit evidence in support of his claims.  The ratings of 40 percent on the right and 20 percent on the left were apparently based upon VA examination findings in June 1997 indicating a very positive Tinel's sign on the right and slightly positive sign on the left.  The diagnoses included severe right carpal tunnel syndrome and mild left carpal tunnel syndrome.  A February 1999 VA examination report also included diagnoses of bilateral carpal tunnel syndrome, right worse than left, and failed left carpal tunnel syndrome.  

Subsequent VA treatment records dated in June 2000, however, noted the Veteran reported having had a left carpal tunnel release three years earlier which relieved all his symptoms.  The examiner at that time noted a positive reverse Phalen's sign to the right wrist and a negative Tinel's sign.  The diagnoses included mild right carpal tunnel syndrome.  A February 2001 nerve conduction and EMG report included diagnoses of mild to moderate right carpal tunnel syndrome with no ulnar neuropathy and no evidence of recurrence of left carpal tunnel syndrome.  Records also show the Veteran underwent a right carpal tunnel release in May 2001 for severe carpal tunnel syndrome.  At his VA examination in December 2001 the Veteran reported his carpal tunnel syndrome had subsided and that he had no pain in the wrist.  The diagnoses included bilateral carpal tunnel syndrome, currently asymptomatic since the Veteran was not working.  A December 2002 VA examination revealed well-healed scars in the mid-palmer areas with 5/5 grip strength, bilaterally.  Individual finger strength in extension and flexion was 5/5.  There was full range of motion of the wrists with no pain on palpation of any joint.  The diagnoses included postsurgical repair of the wrist with full active range of motion, strong bilateral grip, normal examination, and no pain.  The examiner, in essence, also found the Veteran's statements of pain were inconsistent with the objective medical evidence.  

The Board finds statements from the Veteran and his spouse as to hand problems in April 2003 are inconsistent with the objective medical evidence and, to this extent, are not probative of the matter at hand.  Although the ratings for carpal tunnel syndrome had been in effect for more than five years at the time of reduction, the persuasive evidence of record in October 2003 clearly demonstrated sustained and material improvement in right and left carpal tunnel syndrome.  The May 2001 right carpal tunnel release is shown to have had good result and a February 2001 nerve conduction and EMG revealed no evidence of recurrence of left carpal tunnel syndrome.  In fact, the overall evidence at that time demonstrated the right and left carpal tunnel syndrome disabilities were asymptomatic.  Therefore, the rating decision reducing the ratings from 40 percent to 0 percent on the right and from 20 percent to 0 percent on the left were proper.  

The Board notes that a subsequent August 2005 rating decision granted increased 10 percent ratings for right and left carpal tunnel syndrome effective from February 1, 2004.  The Veteran has asserted that higher rating for his service-connected disabilities are warranted.  

Although the code sheet associated with the August 2005 determination assigned the 10 percent rating for the right under Diagnostic Code 8512 and for the 10 percent rating on the left under Diagnostic Code 8516, no explanation was provided for the apparent diagnostic code change.  It is significant to note that the rating criteria for Diagnostic Code 8512 do not include a 10 percent schedular rating.  Based upon the evidence then of record including the March 2005 VA fee basis examination which noted nerve conduction studies revealed mild carpal tunnel syndrome in the wrist and slowing of the ulnar sensory distal latencies indicating impingement at the wrists, the Board finds the assigned increased ratings were awarded based upon the demonstrated ulnar nerve impairment.  The March 2005 examiner also found there was no evidence of paralysis upon examination and that the actual findings were relatively minor.  The median and ulnar nerves were noted to be conducting and there was no evidence for severe or complete conduction block in the study.  An April 2005 examiner also noted clinical examination revealed the bilateral carpal tunnel syndrome was nonexistent to mild as there was no evidence of paralysis or permanent sensory abnormalities.  Therefore, the 10 percent rating for right carpal tunnel syndrome is shown to have been more likely assigned under the criteria for Diagnostic Code 8516.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board notes that staged ratings may be assigned during the course of an appeal when warranted by evidence demonstrating an increase manifest for an indentified period of time.  The pertinent evidence of record, however, shows that examination in April 2005 revealed present symptoms of lateral hand and arm numbness which did not fit the distribution of the medial nerve.  The extent of the Veteran's bilateral carpal tunnel syndrome was found to be nonexistent to mild as there was no evidence of paralysis or permanent sensory abnormalities and maneuvers to exacerbate symptoms, such as Phalen's and Tinel's testing, were negative.  A VA general medical examination in March 2011 noted decreased light touch sensation in the median and ulnar distribution, but found the bilateral carpal tunnel syndrome, status post bilateral carpal tunnel release, was manifested by evidence of nerve dysfunction with neuritis and neuralgia with no effects on usual occupation and no effects on usual daily activities.  A March 2011 nerve conduction study revealed mild to moderate bilateral median carpal tunnel syndrome and noted that overall the areas of impingement and the degrees of impingement had not significantly improved or worsened since the study performed in March 2005.  

Based upon the evidence of record, the Board finds the Veteran's service-connected right and left carpal tunnel syndrome since February 1, 2004, are manifested by no more than mild impairment in the ulnar nerve distribution.  The Veteran's statements asserting more severe disability symptoms including pain, numbness, and dysfunction are found to be inconsistent with the objective medical findings.  Higher or separate ratings are not warranted under any applicable schedular rating criteria.  Therefore, the claims for entitlement to schedular ratings in excess of 10 percent for right and left carpal tunnel syndrome must be denied.  The preponderance of the evidence is against the claims.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected right and left carpal tunnel syndrome disabilities that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected disorders are each adequately rated under the available schedular criteria.  

As noted above, the Board finds the Veteran's reports of more severe impairments and interference with employment are not as probative as the objective evidence, that the March 2011 VA general medical examiner's opinion is persuasive that Veteran's service-connected disabilities did not preclude his obtaining and retaining substantially gainful sedentary employment, and that the Veteran indicated his nonservice-connected brain aneurysm was the primary interference in his recent business efforts.

















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a rating in excess of 20 percent for the residuals of a left shoulder injury with surgical repair is denied.

Entitlement to a rating in excess of 10 percent for mild patellofemoral and tibiofemoral degenerative joint disease of the right knee is denied.

The reduction of a 30 percent rating to 10 percent for residuals of a left knee tibial plateau fracture effective February 1, 2004, was proper, and the appeal as to this issue is denied.

Entitlement to a rating in excess of 20 percent for residuals of a left knee tibial plateau fracture effective February 1, 2004, is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee associated with left knee tibial plateau fracture effective from March 25, 2011, is denied.

The reduction of a 40 percent rating to 0 percent for right carpal tunnel syndrome effective February 1, 2004, was proper, and the appeal as to this issue is denied.

Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome effective February 1, 2004, is denied.

The reduction of a 20 percent rating to 0 percent for left carpal tunnel syndrome effective February 1, 2004, was proper, and the appeal as to this issue is denied.

Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome effective February 1, 2004, is denied.


REMAND

As noted in the Introduction section above, the Board finds that the issue of propriety of the TDIU termination must be remanded for additional development and that the issue of entitlement to a TDIU after February 1, 2004, if necessary, is more appropriately addressed as a separate issue for appellate review.  The record shows the Veteran has service-connected and nonservice-connected disabilities which are, to various degrees, each individually disabling.  The Board has found that the Veteran's individual service-connected disabilities on appeal are adequately rated and that individually they do not warrant referral for extraschedular consideration as an exceptional case under the provisions of 38 C.F.R. § 3.321(b).  But see 38 C.F.R. § 3.321(b)(1) (goal of extraschedular consideration is to arrive at "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities" (emphasis added)).  

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

VA regulations also provide that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343 (2011).

In reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  When in such a case the veteran is undergoing vocational rehabilitation, education or training, the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrates affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  Neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity under 38 U.S.C. 1718 shall be considered evidence of employability.  38 C.F.R. § 3.343(c)(1).

Under the provisions of 38 U.S.C.A. § 1718(g) VA may not consider any of the following matters as a basis for the denial or discontinuance of a rating of total disability for purposes of compensation or pension based on the veteran's inability to secure or follow a substantially gainful occupation as a result of disability:  (A) A veteran's participation in an activity carried out under this section; (B) A veteran's receipt of a distribution as a result of participation in an activity carried out under this section; (C) A veteran's participation in a program of rehabilitative services that (i) is provided as part of the veteran's care furnished by a State home and (ii) is approved by VA as conforming appropriately to standards for activities carried out under this section; and (D) A veteran's receipt of payment as a result of participation in a program described in subparagraph (C).  38 U.S.C.A. § 1718(g) (West 2002 & Supp. 2011).

VA regulations also provide that for a running award when a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655(c).

The pertinent evidence of record shows that in his September 2001 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had become too disabled to work as result of his left shoulder and left and right wrist disorders on September 4, 2001.  He noted he had been laid off from his employment as an aircraft mechanic, but he also stated he left this job because of disability.  He reported he had not tried to find other employment.  He also reported he had completed two years of college education.  A subsequent statement from his employer noted he was not working because there was not enough work, but also noted that he had been unable to do some work at time because of pain and that he had gone home at times due to pain.

VA examination in December 2001 included a diagnosis of bilateral shoulder tendonitis, left currently symptomatic and greater than the right.  The examiner stated he was currently unemployable as an aircraft mechanic with his current conditions.  Records also noted the Veteran sustained injuries including severe injuries to the neck and back in a January 2002 motor vehicle accident.  

A June 2002 rating decision established a TDIU effective from September 5, 2001.  The Veteran's service-connected disabilities at that time included right carpal tunnel syndrome (40 percent), left knee tibial plateau fracture with instability (30 percent), left carpal tunnel syndrome (20 percent), and left shoulder injury with surgical repair (20 percent).  The combined service-connected disability rating was 80 percent.

A January 2003 rating decision, among other things, proposed termination of a TDIU.  Rating reductions were also proposed for the Veteran's service-connected left shoulder, bilateral carpal tunnel syndrome, and left knee disabilities.  

At an April 2003 hearing before a decision review officer, the Veteran's service representative asserted that TDIU should not be terminated as proposed because the evidence did not adequately address whether the Veteran was employable.  The Veteran testified that he was unable to continue working as a aircraft mechanic due to his service-connected left shoulder and bilateral carpal tunnel syndrome disabilities.  

An October 2003 rating decision reduced the proposed ratings and terminated a TDIU effective from February 1, 2004.  A February 2004 rating decision, however, restored the 20 percent rating for the residuals of a left shoulder injury with surgical repair based upon regulations limiting reductions for ratings in effect for at least 20 years.  The rating decision noted the decisions to reduce the ratings were based upon the evidence of record and noted that the Veteran had failed to report for VA examinations and had refused an examination in October 2003.  Although the reduced ratings for right and left carpal tunnel syndrome and the left knee disability were not restored, subsequent rating decisions awarded increased separate 10 percent ratings for right and left carpal tunnel syndrome and a 20 percent rating the left knee tibial plateau fracture with instability effective from February 1, 2004.  The combined service-connected disability rating from that date is 50 percent.

In his November 2003 notice of disagreement and subsequent statements in support of his claims the Veteran stated that he had reported for his scheduled appointment in October 2003, but that he had been told by the receptionist that the doctor would not see him since he had evaluated him once before for a SSA disability claim.  

In his May 2004 VA Form 21-8940 the Veteran reported that he had last worked on January 8, 2002, that he became too disabled to work in 1997, and that his disability affected his full time employment in 1976.  He stated his service-connected left knee, left shoulder, and bilateral hand disabilities prevented him from securing or following any substantially gainful occupation.  He stated he had worked as an aircraft mechanic from 1997 to January 2002 and lost 10 to 30 hours per week due to illness.  He reported he left his last job due to his disability, but that he had received VA vocational rehabilitation benefits.  He noted he had completed two years of college and that from 1973 to 1974 he had completed training in paint and auto body repair.  He also stated that he had completed a VA Vocational Rehabilitation Services small business class from February to April.  

VA records dated in July 2004 noted the Veteran failed to report for VA shoulder joint and neurological examinations.  It was noted he had been called and that he stated he would not be available for examinations until after August due to family members scheduled to have surgery.  

A July 2004 private outpatient occupational therapy initial evaluation noted the Veteran sustained injuries in a January 2002 motor vehicle accident including to the back, neck, and thumb.  It was also noted that he had been an airframe and power system mechanic and aircraft inspector before the accident and had tried to go back to work once since then and was unable to work due to difficulties lifting, moving, and performing job tasks.  The specific reasons for this difficulty were not identified, but the examiner noted the Veteran's forearms, elbows, wrists, and shoulders were within normal limits for range of motion and strength.  

VA examination in April 2005 a board-certified orthopedic surgeon found the Veteran's pain had a major functional impact on his left shoulder and assessed his functional impairment as moderately severe.  His left shoulder and left knee disabilities were noted to have had an impact on his ability to secure or maintain a job as an aviation mechanic, but that he was undergoing vocational rehabilitation training and that it could not be determined if he was able to be otherwise gainfully employed.  

VA Vocational Rehabilitation records dated in October 2005 found the Veteran's self-employment plan for an aircraft parts business was a reasonable and feasible objective.  It was noted he could no longer work as a mechanic due to physical limitations.  

A November 2006 SSA determination found the Veteran was disabled beginning in June 2002.  It was noted he had severe impairments including to the shoulders.

Records show the Veteran sustained a subarachnoid hemorrhage secondary to rupture of an anterior communicating aneurysm in July 2008.  Entitlement to VA compensation for this disability has been denied.  

VA Vocational Rehabilitation records show the Veteran's program was discontinued effective July 21, 2008.  It was noted it was not currently feasible for him to participate in services due to his medical conditions.

VA examination in March 2010 included a diagnosis left shoulder degenerative joint disease and noted that the impact on occupational activities were decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased upper extremity strength, and pain.  The effects on usual daily activities included severe effects on sports and exercise, moderate effects on chores, recreation, traveling, and driving, and mild effects on shopping, feeding, bathing, and dressing.  

VA general medical examination in March 2011 noted the Veteran had been self-employed in the aircraft business for five to ten years and that he had not lost any time from work over the past 12 months.  The examiner found the severity of the Veteran's service-connected disabilities did not preclude him from obtaining or retaining substantially gainful sedentary employment.  The examiner also noted medical literature references which defined sedentary employment.

A July 2011 rating decision granted increased ratings and noted service-connected disabilities including left shoulder injury with surgical repair (20 percent), left knee tibial plateau fracture with instability (20 percent), right carpal tunnel syndrome (10 percent), left carpal tunnel syndrome (10 percent), mild patellofemoral and tibiofemoral degenerative joint disease of the right knee (10 percent), SLAP lesion of the right shoulder (10 percent), and degenerative joint disease of the left knee (10 percent).  The combined service-connected disability rating was 70 percent, effective from March 25, 2011.

At his video conference hearing in December 2011 the Veteran testified that he had worked with VA Vocational Rehabilitation to start an aircraft salvage business which was continuing, but that his business had slowed since his brain aneurysm.  He stated his VA vocational rehabilitation case was in interrupted status until his disability percentages were resolved. 

As an initial matter, the Board notes that the TDIU termination matter at issue involves a TDIU that was not in effect for a 20-year period and that is not a protected rating.  But see 38 C.F.R. § 3.951.  The Board finds, however, that clarification of the reasons and applicable law considered as the basis for the TDIU termination effective February 1, 2004, is required.  In its January 2003 rating decision the RO proposed to terminate the TDIU because the evidence did not warrant the schedular requirements for the benefit.  VA records dated in October 2003 show the Veteran refused a VA examination at the scheduled location.  The October 2003 rating decision terminated the TDIU because the Veteran failed to report for examination and because he no longer met the schedular criteria for a TDIU.  The available record is unclear as to whether the Veteran was provided notice as required for payment discontinuance under 38 C.F.R. § 3.655 and as to any authority for the stated reason for the determination that termination was warranted because he no longer met the schedular criteria for a TDIU.

The Board notes VA regulations provide that for a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application, and that caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c).  The record shows the Veteran was provided a predetermination hearing and adequate VA efforts were taken to provide the Veteran an examination to reevaluate his service-connected disabilities.  The Board finds no merit to the Veteran's implied claims of VA misconduct in the scheduling of examinations.  The presumption of regularity of the administrative process as to this matter has not been rebutted by clear evidence.  The Board also finds the Veteran has provided conflicting statements concerning whether he called VA in an attempt to reschedule examinations and as to the events he reported had occurred at the office of Dr. S.  The medical evidence of record, particularly as to the Veteran's service-connected right and left carpal tunnel syndrome disability, demonstrated material improvement under the ordinary conditions of life.  A February 2001 nerve conduction and EMG report found no evidence of recurrence of left carpal tunnel syndrome and records dated in May 2001 show he underwent a right carpal tunnel release with good result.  VA records dated in December 2001 show his bilateral carpal tunnel syndrome had been asymptomatic.  The March 2011 VA examiner noted the Veteran had been self-employed in the aircraft business for five to ten years without loss of any time from work over the past 12 months and found the severity of his service-connected disabilities did not preclude him from obtaining or retaining substantially gainful sedentary employment.  

Although a review of the record reveals substantial compliance with the provisions of § 3.105(e), there is no indication the RO addressed whether actual employability is established by clear and convincing evidence.  Such determinations should also consider the competency and credibility of the evidence of record.  See Caluza, 7 Vet. App. 498.

The Court has held that the "clear and convincing evidence standard" set forth in 38 C.F.R. § 3.343(c) placed the burden on VA to prove that a veteran was actually employable.  See Olson v. Brown, 5 Vet. App. 430, 434 (1993) (noting that clear-and-convincing-evidence standard is "an intermediate standard of proof between 'preponderance of the evidence' and 'beyond a reasonable doubt' ... and is used when the individual interests at stake are more substantial than those in a typical civil dispute"). 

A finding of unemployability, however, does not require medical evidence and may be made on the basis of other types of evidence.  See Brambley v. Principi, 17 Vet. App. 20, 22 (2003) (VA social work examination conducted to assess claimant's employability); Faust v. West, 13 Vet. App. 342, 349 (2000) (Board noted that regional office had originally assigned a 100% rating "based on nonmedical evidence" (emphasis in original)).  The Court has also held that the mere attendance and completion of college classes does not establish employability.  See Washington v. Derwinski, 1 Vet. App. 459, 465 (1991) ("[T]he skills needed to attend school are different from the skills needed to compete successfully in the workplace.").  

The Court has held, however, that for the Board to reject medical opinions it must "state its reasons for doing so and, more importantly, point to a medical basis other than the its own unsubstantiated opinion which supported the decision."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. West, 155 F.3d 1356, 1360 (Fed.Cir.1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. 303.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

The Board also notes that a TDIU claim from February 1, 2004, the date of termination of a TDIU, has not been specifically addressed.  In light of the complex nature of the issues involved and intervening disability events over the course of this appeal, the Board finds that additional development is required for an adequate determination of the TDIU termination issue and, if necessary, that the issue of entitlement to a TDIU for any factually ascertainable period of time since February 1, 2004, must be addressed by the RO.  See also, Rice, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide additional information in support of the issues remaining on appeal, to include specific information as to his employment and self-employment during 2003 and thereafter.  He should be notified that marginal employment will not be considered substantially gainful employment, but that sufficient evidence must be provided and that a claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158 (2011).  

Appropriate efforts must be taken to obtain all pertinent records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran's claims file should be returned to the March 2011 VA examiner, or if unavailable to an appropriate VA examiner, for clarification of the provided opinion as to (a) whether the Veteran is shown at the time of the October 2003 TDIU termination decision to have been actually employable based upon service-connected disabilities, to include identification of the pertinent evidence considered and the degree of confidence (i.e., clear and convincing or less than clear and convincing) and (b) if he is not considered to have been actually employable based upon his service-connected disabilities at that time, whether the evidence demonstrates that he is presently, or for any identifiable period of time after February 1, 2004, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Any questions as to the credibility of any reported symptoms, medical findings, or date of onset should be identified and explained.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examinations, a review of the medical evidence of record, and sound medical principles.  The complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the RO should review the issues remaining on appeal.  All applicable laws and regulations should be adequately identified and considered.  If necessary, the RO must address the issue of entitlement to a TDIU effective after February 1, 2004.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


